     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     MARCELO ILLARMO (MABN 670079)
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8944
 7          Facsimile: (415) 744-0134
            E-Mail: Marcelo.Illarmo@ssa.gov
 8
     Attorneys for Defendant
 9
                                       UNITED STATES DISTRICT COURT
10
                                     EASTERN DISTRICT OF CALIFORNIA
11
12                                                     ) Case No.: 2:18-cv-02391-EFB
     ERICA ANN WINTERS FREEHOFFER                      )
13                                                     ) STIPULATION AND PROPOSED ORDER
                       Plaintiff,                      ) FOR AN EXTENSION OF TIME
14                                                     )
            v.                                         )
15   NANCY A. BERRYHILL,                               )
     Acting Commissioner of Social Security,           )
16                                                     )
                                                       )
17                     Defendant.                      )
                                                       )
18
19
              IT IS HEREBY STIPULATED, by and between the parties, through their respective
20
     counsel of record, that the time for responding to Plaintiff’s Complaint will be extended by 30
21
     days, from January 9, 2019 until February 8, 2019.
22
              This is Defendant’s first request for an extension of time to respond to Plaintiff’s
23
     complaint. Defendant respectfully requests this additional time because additional time is
24
     needed to prepare the administrative record.
25
              The parties further stipulate that the briefing schedule shall be modified accordingly:
26           Within forty-five (45) days after filing of the answer, on or before March 25, 2019,
27            Plaintiff shall file a motion for summary judgment and/or remand;
             Defendant shall file an opposition to Plaintiff’s motion within thirty (30) days after
28            service of Plaintiff’s motion for summary judgment, on or before April 24, 2019.


     Stip. & Prop. Order for Ext.; 2:18-cv-02391-EFB    1
             Appellant's reply brief shall be filed with the court and served on respondent within
 1
              twenty (20) days after service of Defendant’s opposition, on or before May 14, 2019.
 2
 3
 4                                                       Respectfully submitted,
 5   Dated: January 8, 2019                              /s/ David Allen*
 6                                                       (*as authorized via e-mail on 1/8/19)
                                                         DAVID ALLEN
 7                                                       Attorney for Plaintiff
 8
 9   Dated: January 8, 2019                              McGREGOR W. SCOTT
                                                         United States Attorney
10                                                       DEBORAH LEE STACHEL
                                                         Acting Regional Chief Counsel, Region IX
11                                                       Social Security Administration
12
                                                   By:   /s/ Marcelo Illarmo
13                                                       MARCELO ILLARMO
                                                         Special Assistant United States Attorney
14
15                                                       Attorneys for Defendant

16
17
18
19
20                                                       ORDER

21
22   APPROVED AND SO ORDERED.

23
     Dated: January 9, 2019.
24
25
26
27
28


     Stip. & Prop. Order for Ext.; 2:18-cv-02391-EFB        2
